DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 8/17/2022 have been fully considered but they are not persuasive.
The examiner respectfully disagrees the Liebel reference doesn’t teach a latching system configured to unlock and open the door with one continuous motion in one direction. The examiner believes Liebel still teaches this (this can be seen in Reference Image 1).
Claim Objections
The amendments resolve the claim objections in the previous rejection however there are new issues (see below).
Claim 4 is objected to because of the following informalities:
  In line 5 "handle pivot axis” should be “handle axis”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The amendments resolve the 112 issues in the previous rejection however there are new issues (see below).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 3-5, 7, 14-16, and 18 are rejected due to the limitation “paddle handle”. It is unclear how “paddle” is meant to further limit the scope of the claims. The term paddle handle is not a well-defined term and is it not further described in the specification.
For the purposes of examination, the examiner assumes “paddle handle” to mean a handle whose axis of rotation is parallel to its wing. This is the closest as understood as applicant uses “paddle” to differentiate from Storr in the Remarks filled 8/17/2022.
Claims 2, 6, 8-13, 17, and 19-20 are rejected due to their dependency on rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-3 and 7-10 is/are rejected under 35 U.S.C. 102(a)(1 and 2) as being anticipated by Liebel et al. US 20100327612 A1 (hereinafter Liebel).
In regards to claim 1, Liebel teaches a slide latching system (fig 2a) for latching a sliding door panel to a door frame (See fig 2a), the slide latching system comprising: a jamb strike (27) configured for connection to the door frame, wherein the jamb strike includes at least one strike catch  (where the hooks are engaged in para 35) and a cavity (see fig 2D); a latch assembly (40) configured for connection to the sliding door panel (see figs 2A-2B), the latch assembly having a latch member (42) having a latch hook portion (44) configured to engage the jamb strike, the latch hook portion being movable between a latched position and an unlatched position (para 35); and a paddle handle assembly (fig 4) including a handle set (see fig 4) for mounting to the sliding door panel (see fig 2B), the handle set being drivably coupled to the latch assembly (abstract), the handle set including a paddle handle (60, 156, and 162) configured to be pulled by a user in a direction of sliding for opening the sliding door panel in order to move (see Reference Image 1, a user can apply a force F to the door which would have a significant Y component to unlatch the door, and a significant enough X component to cause the sliding of the door, making the direction of F a direction of sliding) the latch hook portion of the latch assembly to the unlatched position with the handle set so that the sliding door panel is unlatched and opened with a continuous motion applied to the paddle handle by the user in the direction of sliding for opening the sliding door panel (see reference image 1 and explanation above).  
In regards to claim 2, Liebel teaches the slide latching system of claim 1, the latch assembly having a latch housing (48), a rotary actuator (50), and the latch member, the rotary actuator defining a latch pivot axis, the latch hook portion configured to engage the jamb strike (44), the latch member being drivably coupled to the rotary actuator such that the latch member and the rotary actuator pivot in unison (para 61), the latch hook portion being movable between a latched position and an unlatched position (para 35); and the handle set being drivably coupled to the rotary actuator of the latch assembly.  

    PNG
    media_image1.png
    449
    640
    media_image1.png
    Greyscale

Reference image 1

In regards to claim 3, Liebel teaches the slide latching system of claim 2, the handle set comprising a base (126), a cam (226), the cam being rotatably mounted to the base to pivot about a cam axis, the cam axis being oriented to be substantially horizontal (fig 3), the cam including a barrel (224) having a driver end portion (234) and a cam arm having a driven end portion (230), the driver end portion being drivably engaged with the rotary actuator of the latch assembly (fig 3), the paddle handle being rotatably mounted to the base to pivot about a handle axis (64), the handle axis being oriented to be substantially vertical (fig 3), the paddle handle having a cam driver (198) that is engaged with the driven end portion of the cam arm of the cam (fig 5b), wherein a pivoting of the paddle handle about the handle axis causes a corresponding rotation of the cam about the cam axis to effect a movement of the latch hook portion of the latch assembly from the latched position to the unlatched position (para 61). 
In regards to claim 7, Liebel teaches the slide latching system of claim 3 , wherein the base of the handle set includes an upper pivot arm (210 upper) and a lower pivot arm (210 lower), the paddle handle being positioned between the upper pivot arm and the lower pivot arm (fig 4), and the paddle handle being pivotably coupled to each of the upper pivot arm and the lower pivot arm (para 56).  
In regards to claim 8, Liebel teaches the slide latching system of claim 3, wherein the base plate has a cam mounting hole (132) configured to receive the barrel of the cam, the barrel extending through the cam mounting hole (fig 4) such that the driver end portion engages the rotary actuator of the latch assembly (fig 3).  
In regards to claim 9, Liebel teaches the slide latching system of claim 8, wherein the cam arm extends substantially orthogonally from the barrel (Fig 4, 230).  
In regards to claim 10, Liebel teaches the slide latching system of claim 1, wherein the jamb strike includes a body having an upper strike catch (for the upper hook in fig 3), a lower strike catch (for the lower hook in fig 3), and a cavity between the upper strike catch and the lower strike catch (See figs 1D and 2D), the cavity extending into the body and behind each of the upper strike catch and the lower strike catch (See fig 1D).
Claim(s) 1, 14-17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berton et al. FR 2968335 A1 (hereinafter Berton).
In regards to claim 1, Berton teaches a slide latching system (fig 1) for latching a sliding door panel to a door frame (fig 1), the slide latching system comprising: a jamb strike (strike in para 19) configured for connection to the door frame (see figs 6a-6c), wherein the jamb strike includes at least one strike catch (portion of the strike 34 contacts)  and a cavity (see fig 6c hook 34 needs something to go through); a latch assembly (30, 36, 38, and 34) configured for connection to the sliding door panel (See fig 6a), the latch assembly having a latch member (34) having a latch hook portion (protrusion of 34) configured to engage the jamb strike (para 19), the latch hook portion being movable between a latched position and an unlatched position (para 19); and a paddle handle assembly (10) including a handle set (46 and 42) for mounting to the sliding door panel (see fig 1), the handle set being drivably coupled to the latch assembly, the handle set including a paddle handle (46) configured to be pulled by a user in a direction of sliding for opening the sliding door panel in order to move  the latch hook portion of the latch assembly to the unlatched position with the handle set so that  the sliding door panel is unlatched and opened with a continuous motion applied to the paddle handle 
In regards to claim 14, Berton teaches a slide latching system (see fig 1) for latching a sliding door panel (see fig 1) to a door frame (opposite door seen in fig 1), the slide latching system comprising: a jamb strike (strike in para 19) configured for connection to the door frame (see fig 1), wherein the jamb strike includes at least one strike catch (portion of the strike 34 contacts); a latch assembly (30, 36, 38, and 34) configured for connection to the sliding door panel (See fig 6a), the latch assembly including a latch member (34) including a latch hook portion (protrusion of 34) movable between a latched position to engaged the at least one strike catch and an unlatched position disengaged from the at least one strike catch (para 19); and a paddle handle assembly (10) for mounting to the sliding door panel in driving engagement with the latch assembly (see fig 6a), the paddle handle assembly including a paddle handle (46) that pivots about a pivot axis (55) in response to being pulled by a user in a direction of sliding for opening the sliding door panel in order to move the latch hook portion of the latch assembly to the unlatched position so that the sliding door panel is unlatched and opened with a single linear motion applied to the paddle handle by the user in the direction of sliding for opening the sliding door panel (see fig 1 and para 6).  
In regards to claim 15, Berton teaches the slide latching system of claim 14, the paddle handle assembly including a biasing member (90 or member associated with springing back in para 34) that pivots the paddle handle in a first rotary direction (closed position to open position, para 34) to position the paddle handle in a home position (open position in para 34), and wherein the user pulls the paddle handle to pivot the paddle handle in a second rotary direction (open position to a closed position, para 4) to an actuated position (closed position) about the handle pivot axis, the second rotary direction being opposite to the first rotary direction (para 4 and fig 1).  
In regards to claim 16, Berton teaches the slide latching system of claim 15, wherein the paddle handle is oriented at an acute angle (with an orientation of the handle as seen in fig 4c) relative to a planar extent of the sliding door panel in the home position (fig 4c), and in the actuated position, the paddle handle is oriented to be substantially parallel to the planar extent of the sliding door panel (para 6 further rotating in the opening direction from 4c would cause the handle to become substantially parallel).  
In regards to claim 17, Berton teaches the slide latching system of claim 16, wherein the acute angle is substantially 85 degrees (see fig 4c).  
In regards to claim 20, Berton teaches the slide latching system of claim 14, further comprising a shroud (portion of 2 30 fits into) around the latch assembly (Berton’s fig 6a).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 2-6 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Storr US 20130020813 A1 (hereinafter Storr).
In regards to claim 2, Berton teaches the slide latching system of claim 1, the latch assembly having a latch housing (36), a rotary actuator (30), and the latch member, the rotary actuator defining a latch pivot axis (axis of 19), the latch hook portion configured to engage the jamb strike (para 19), the latch member being drivably coupled to the rotary actuator such that the latch member and the rotary actuator move in unison (para 19), the latch hook portion being movable between the latched position and the unlatched position; and the handle set being drivably coupled to the rotary actuator of the latch assembly (See figs 6a-6c and para 19).  
However, Berton is silent on if the latch member pivots.
 Storr teaches a similar pivoting latch member (para 14) with a movable strike plate (14).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Berton’s latch member pivot and included a movable strike in order to provide a smooth and quiet door closure when the door is transitioned to the closed position (Storr para 11).
In regards to claim 3, Berton in view of Storr teaches the slide latching system of claim 2, the handle set comprising a base (Berton’s 40) and a cam (Berton’s 19), the cam being rotatably mounted to the base to pivot about a cam axis (Berton’s axis of 19), the cam axis being oriented to be substantially horizontal (Berton’s fig 6a), the cam including a barrel (Berton’s body of the gear) having a driver end portion (Berton’s spindle of 19) and a cam arm having a driven end portion (Berton’s a tooth of the gear), the driver end portion being drivably engaged with the rotary actuator of the latch assembly (Berton’s fig 6a), the paddle handle being rotatably mounted to the base to pivot about a handle axis (Berton’s 55), the handle axis being oriented to be substantially vertical (Berton’s fig 1), and the paddle handle having a cam driver (32) that is engaged with the driven end portion of the cam arm of the cam, wherein a pivoting of the paddle handle about the handle axis causes a corresponding rotation of the cam about the cam axis to effect a movement of the latch hook portion of the latch assembly from the latched position to the unlatched position (Berton’s figs 5a-5c).  
In regards to claim 4, Berton in view of Storr teaches the slide latching system of claim 3, the paddle handle assembly including a biasing member (Berton’s 90 or member associated with springing back in para 34) that pivots the paddle handle in a first rotary direction (Berton’s closed position to open position, para 34) to position the paddle handle in a home position (Berton’s open position in para 34), and wherein the user pulls the paddle handle to pivot the paddle handle in a second rotary direction (Berton’s open position to a closed position, para 4) to an actuated position (Berton’s closed position) about the handle pivot axis, the second rotary direction being opposite to the first rotary direction (Berton’s para 4 and fig 1).d
In regards to claim 5, Berton in view of Storr teaches the slide latching system of claim 4, wherein the paddle handle is oriented at an acute angle (Berton’s with an orientation of the handle as seen in fig 4c) relative to a planar extent of the sliding door panel in the home position (Berton’s fig 4c), and in the actuated position, the paddle handle is oriented to be substantially parallel to the planar extent of the sliding door panel (Berton’s para 6 further rotating in the opening direction from 4c would cause the handle to become substantially parallel).  
In regards to claim 6, Berton in view of Storr teaches the slide latching system of claim 5, wherein the acute angle is substantially 85 degrees (Berton’s fig 4c).
In regards to claim 10, Berton teaches the slide latching system of claim 1.
However, Berton is silent on any details of the jamb strike wherein the jamb strike includes a body having an upper strike catch, a lower strike catch, and a cavity between the upper strike catch and the lower strike catch, the cavity extending into the body and behind each of the upper strike catch and the lower strike catch.
Storr teaches a similar pivoting latch member (para 14) with a movable strike plate (14) wherein the jamb strike includes a body having (body of 14) an upper strike catch (32), a lower strike catch (34), and a cavity (40) between the upper strike catch and the lower strike catch, the cavity extending into the body and behind each of the upper strike catch and the lower strike catch (see fig 3).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Berton’s latch member pivot and included a movable strike in order to provide a smooth and quiet door closure when the door is transitioned to the closed position (Storr para 11).
In regards to claim 11, Berton in view of Storr teaches the slide latching system of claim 10, wherein the latch hook portion of the latch member of the latch assembly operably engages only the upper strike catch (Storr’s fig 4), and when the upper strike catch experiences an amount wear that is no longer operable, then the jamb strike is inverted such that the lower strike catch becomes a new upper strike catch (due to the symmetric and removable nature of the jamb strike).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Liebel et al. in view of Roethel US 2538913 A (hereinafter Roethel). 
In regards to claim 12, Liebel teaches the slide latching system of claim 10.
However, Liebel does not teach wherein the jamb strike is made from nylon material.  
Roethel teaches that a nylon striker reduces noise and friction (Col 7 lines 53-58).
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have made Liebel’s striker nylon in order to reduce noise and friction.
Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Liebel.
In regards to claim 13, Liebel teaches the slide latching system of claim 1, wherein the handle set is an exterior 15handle (40) set mounted to an exterior side of the sliding door panel, and further including: an interior handle set (43) mounted to the interior side of the sliding door panel (para 34). 
However, Liebel does not teach the interior handle set being configured as a mirror image of the exterior handle set and configured to facilitate a moving of the latch hook portion of the latch assembly to the unlatched position and a sliding of the sliding door panel in an interior-side continuous 20motion applied by a user.
However, it would be obvious for the interior handle set to be a mirror image before the effective filing date. Liebel teaches the handle (40) can be interior or exterior. It would be obvious for them to exist at the same time, not one or the other as taught since the having the handle (40) to be both interior and exterior would not require any inventive process and wouldn’t require a substantial change to the mechanism.
Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Berton in view of Kelley US 0466419 A (hereinafter Kelley).
In regards to claim 18, Berton teaches the slide latching system of claim 14, wherein: the paddle handle assembly includes a base (40).
However, Berton does not teach the base includes an upper pivot arm and a lower pivot arm; and the paddle handle is positioned between and pivotally coupled to each of the upper pivot arm and the lower pivot arm.  Beron only teaches one pivot arm (42).
Kelley teaches an upper pivot arm (K) and a lower pivot arm (L); and the paddle handle is positioned between and pivotally coupled to each of the upper pivot arm and the lower pivot arm (see fig 1).  
It would have been obvious to one of ordinary skill in the art, before the time of filing of the invention, to have added two pivot arms on either end of the handle to Berton, in order to increase strength against torsional forces.
In regards to claim 19, Berton teaches the slide latching system of claim 18, wherein the pivot axis extends vertically between the upper pivot arm and the lower pivot arm (Berton’s see fig 6c and Kelley’s fig 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER H WATSON whose telephone number is (571)272-5393. The examiner can normally be reached M-F 8 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on (571) 272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER H WATSON/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675